Citation Nr: 0300287	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 70 percent rating for 
post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to an increase in a 40 percent 
rating for a low back disability will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which denied 
an increase in a 50 percent rating for PTSD and denied an 
increase in a 20 percent rating for a low back disability.  
The veteran testified at a Board videoconference hearing 
in August 2001.  In November 2001, the Board remanded this 
case to the RO for additional evidentiary development.

In July 2002, the RO issued a rating decision granting 
increased ratings from 50 percent to 70 percent for the 
veteran's PTSD, and from 20 percent to 40 percent for his 
low back disability.  The veteran continues to appeal for 
higher ratings.

The present Board decision addresses the issue of an 
increased rating for PTSD.  Pursuant to 38 C.F.R. § 19.9, 
the Board is undertaking additional development of the 
evidence on the issue of an increased rating for a low 
back disability; when such development is completed, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

The veteran's PTSD symptoms produce no more than severe 
occupational and social impairment.  Total occupational 
and social impairment from PTSD is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1966 to October 1969 and from October 1972 to October 
1976.  He had service in Vietnam, and his decorations 
include the Combat Infantryman Badge.

In December 1995, the veteran filed a claim seeking 
service connection for PTSD.  In March 1996, the RO issued 
a decision granting service connection for PTSD, and 
assigning thereto a 10 percent disability rating.  In 
August 1998, the RO issued a decision increasing the PTSD 
disability rating to 50 percent.

In December 1999, the veteran filed his present claim 
seeking an increased rating for PTSD.  

Treatment records from VA medical centers, dated from 
September 1998 to the present, reveal treatment for a 
variety of conditions.  A treatment report, dated in 
October 1999, noted that the veteran was working at Fort 
McClellan giving out hunting permits.  In November 1999, 
the veteran was hospitalized for an intensive six-week 
PTSD hospital treatment program.  The veteran was 
discharged the following month with a diagnosis of PTSD.  
The report listed a Global Assessment of Functioning (GAF) 
score of 50.  It also noted that the veteran was currently 
unable to obtain consistent employment under his current 
symptoms.

A May 2000 treatment report noted that the veteran was 
contemplating getting married to a woman that he met 
through his sister.  The report also noted that the 
veteran watches one of his son's play ball, and apparently 
had no problems with his children.  A treatment report, 
dated in January 2001, noted the veteran's difficulty 
sleeping, which he attributed to his employment with the 
game warden's office.  A June 2001 treatment report noted 
the veteran's complaints of increased feelings of 
depression.  

In August 2001, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified 
that he experiences symptoms of isolation and 
irritability.  He indicated that he was currently married 
and has children from a prior marriage, but his 
relationship with them is poor.  He noted that he receives 
psychiatric treatment on an individual basis approximately 
once every four months.  He also noted that he tries to go 
to group therapy for his PTSD once every other week.  He 
reported that he was currently employed in the Forestry 
Division at Fort McClellan.  

Treatment reports, dated from February to May 2002, noted 
that the veteran was instructed on anger management 
techniques.  The reports noted that he did not express any 
harmful ideation.  

In April 2002, a VA examination for PTSD was conducted.  
The veteran complainted of isolation, irritability, 
difficulty sleeping, and nightmares.  He denied any 
suicidal or homicidal ideation.  He also denied hearing 
voices or seeing things.  The veteran indicated that he 
has been married for the past three years, and that this 
relationship with his spouse was not good.  He said he 
felt stress at work.  He claimed he could not work yet was 
working part-time in order to pay child support.  He 
reportedly had been working for fifteen years in a 
civilian job for the Department of Defense, and he said 
such was part-time for the last two years.  Mental status 
examination revealed the veteran to be cooperative, 
restless, with a bad mood and constricted affect.  His 
speech was normal, without any thought blocking, looseness 
of association or flight of ideas.  His judgment, insight, 
and memory were all fair.  The veteran had no visual 
hallucinations, suicidal ideations, delusions or 
compulsions.  The diagnosis was PTSD, severe and chronic.  
An addendum to the examination noted the veteran's GAF 
score of 50.

In July 2002, the RO issued a rating decision granting an 
increased disability rating of 70 percent for the 
veteran's PTSD.

II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 70 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, 
the statement of the case and supplemental statements of 
the case, the veteran has been notified of the evidence 
necessary to substantiate his claim for a higher rating 
for PTSD.  With regard to the duty to assist, the relevant 
records have been request and obtained, and the veteran 
has been given the appropriate VA examinations.  Under the 
circumstances of this case, the Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

PTSD is evaluated using the General Formula for Rating 
Mental Disorders pursuant to Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130.  Under those criteria, a 
rating of 100 percent is warranted where the evidence 
shows total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  A rating of 70 percent is 
warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

The RO has assigned the veteran's PTSD a disability 
evaluation of 70 percent.  Based upon its review of the 
claims files, the Board finds that his PTSD is no more 
than 70 percent disabling.  The evidence of record 
reflects no more than severe social and occupation 
impairment due to PTSD.  The March 2002 VA examination for 
PTSD noted a GAF score of 50 and described the condition 
as severe.  Despite his contentions of total occupational 
impairment, the veteran is currently working part-time, 
and it is not shown that PTSD alone keeps him from full-
time work.

The veteran's most recent VA examination noted a GAF score 
of 50.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
of 41 to 50 is meant to reflect an examiner's assessment 
of serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF 
score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  However, an 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a 
GAF score, is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126(a); VAOPGCPREC 10-95.  For example, there 
is no medical evidence either in the outpatient treatment 
records or the VA examination report of suicidal ideation, 
obsessional rituals, illogical speech, spatial 
disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain 
effective relationships.  

While the veteran's PTSD has been rated 70 percent, he 
does not demonstrate total occupational and social 
impairment as required for a 100 percent rating.  With 
reference to the typical symptoms for a total rating, as 
listed in the rating criteria, the evidence does not show 
gross impairment in thought processes or communication.  
There is no evidence of persistent delusions or 
hallucinations, or grossly inappropriate behavior.   The 
veteran also is not shown to be in persistent danger of 
hurting himself or others.  He is able to perform 
activities of daily living.  He is oriented to time and 
place.  Despite his complaints of social isolation, the 
record does refer to some ability to establish and 
maintain effective relationships.  It appears that he 
married his current wife during the course of this appeal, 
and he has good relationships with his children, including 
attending a son's ball games.  

Although not all of the criteria must be shown to warrant 
a higher evaluation, coordination of rating with 
impairment of function is nevertheless required. 38 C.F.R. 
§ 4.21.  In the judgment of the Board, the veteran's PTSD 
is no more than 70 percent disabling.  As the 
preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and 
the claim for a rating higher than 70 percent for PTSD 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

